Citation Nr: 0105485	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  96-48 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder, claimed as secondary to the veteran's 
service-connected knee disabilities.

2.  Entitlement to an increased evaluation for a left knee 
disorder, currently rated as 30 percent disabling.

3.  Entitlement to an increased evaluation for a right knee 
disorder, currently rated as 10 percent disabling.

4.  Entitlement to a low back disorder, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from June 1968 to June 
1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1991 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied the 
veteran's claim for an increased evaluation for his service-
connected left knee disability, which at that time was rated 
as 20 percent disabling under Diagnostic Code 5257.  The RO 
also denied the veteran's claim for service connection for a 
right knee disability claimed as secondary to his service-
connected left knee disability.  The RO in subsequent rating 
decisions reevaluated the veteran's left knee evaluation 
under Diagnostic Code 5055 following a total prosthetic knee 
replacement and assigned a 100 percent rating from June 1998, 
and a 30 percent rating from August 1999 for residuals of the 
joint replacement.  In the August 1999 rating decision, the 
RO also granted secondary service connection for the right 
knee, with a 10 percent disability evaluation.  As the 
veteran has not been awarded the maximum rating possible 
under the VA Schedule of Ratings for his service-connected 
left knee disability, his appeal is continued.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The veteran has also perfected his appeal of the issue of 
entitlement to an increased rating, in excess of 10 percent, 
for the right knee.

In addition, the veteran has also perfected his appeal as to 
the issue of entitlement to an increased rating, in excess of 
10 percent, for a low back disorder, as well entitlement to 
secondary service connection for a bilateral shoulder 
disorder.  

The Board notes that the veteran's accredited representative, 
in the informal hearing presentation, dated in January 2001, 
has raised the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  As this additional issue has not 
been adjudicated and developed, and as it is not intertwined 
with the issue on appeal, it is referred to the RO for 
appropriate action.  See Kellar v. Brown, 6 Vet. App. 157 
(1994); Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

Service connection for bilateral shoulder disorder

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In addition, the Board notes that the VA orthopedic examiner 
in August 1999, clearly stated that he was providing his 
opinion without the benefit of reviewing the veteran's claims 
folder and medical history.  On remand, the RO should request 
a medical opinion, to include a review of the veteran's 
medical history, as to the probable etiology of the veteran's 
bilateral shoulder disorder.

Increased rating for left knee disorder

The veteran underwent total knee replacement surgery in June 
1998.  Thereafter, the RO in August 1998 and October 1998 
rating decisions changed the rating for the left knee 
disability to reflect the recent left total knee replacement.  
The veteran is now rated under Diagnostic Code 5055.  The 
veteran has continued his appeal of the preliminary 
determination of 30 percent from 1999.  Under Code 5055, a 
minimum rating of 30 percent and a maximum rating of 60 
percent are provided following the termination of a 100 
percent rating provided for a one year period, with 
intermediate ratings for specified symptoms assignable by 
analogy to Codes 5256, 5261 or 5262.  The level of disability 
cannot be assessed from the current record.

Increased ratings for right knee and low back disorders

Based on a VA examination report dated in July 1999, the RO 
awarded secondary service connection for a right knee 
disorder and low back disorder, and assigned a 10 percent 
disability evaluation to each.  The veteran subsequently 
perfected an appeal as to the issues of assignment of higher 
ratings for both these disabilities.  However, the Board 
finds that the level of disability cannot be assessed from 
the current record.  Specifically, it is noted that the July 
1999 VA examination was for the purpose of determining 
service connection and not for evaluating the severity of the 
veteran's disabilities.  

The Board also notes that in the case of DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim for an increased initial 
evaluation under the Diagnostic Codes governing limitation of 
motion of the back.  However, in that regard, the Board notes 
that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
to include VA medical facilities, which 
have provided medical treatment to the 
veteran for his left knee, right knee, 
low back, and bilateral shoulder 
disabilities since July 1999.  After 
securing the necessary release, the RO 
should obtain these records.  Any records 
obtained should be associated with the 
claims folder.

2.  The veteran should be afforded a VA 
examination by an orthopedic specialist 
to evaluate the nature and severity of 
his service-connected left knee, right 
knee, and low back disabilities; as well 
as his claimed bilateral shoulder 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  X-rays, 
laboratory tests, and/or other diagnostic 
studies should be performed as deemed 
appropriate by the examiner.  

a.  With regard to each knee and the low 
back:  The examiner should describe any 
anatomical damage or functional loss, 
including the inability to perform normal 
working movements with normal excursion, 
strength, speed, coordination, and 
endurance.  Range of motion testing 
should be performed and recorded in 
degrees; the examiner should state at 
what degree pain is elicited.  The 
examiner should specify any functional 
loss due to pain or weakness, and 
document all objective evidence of those 
symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2000); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In addition, the examiner 
should provide an opinion on the degree 
of any functional loss likely to result 
from a flare-up of symptoms or on 
extended use and to not limit an 
evaluation of disability to a point in 
time when the symptoms are quiescent.  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  A 
complete rationale for the opinions given 
should be provided.

b.  With regard to the bilateral shoulder 
disorder:  The examiner must correlate 
the medical findings and provide a 
medical opinion whether it is more 
likely, less likely or as likely as not 
that the veteran's current shoulder 
disorder is related to service or the 
veteran's service-connected knee 
disabilities.  The examiner should 
provide the rationale for any opinion 
given.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If any examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies, or adequate responses to 
the specific opinions requested, that 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2000).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

5.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 



